Citation Nr: 0632431	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bronchial asthma, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 4 to June 9, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's petition to 
reopen a claim for service connection for bronchial asthma.  
The petition to reopen was ultimately granted in a 
Supplemental Statement of the Case issued February 2005, and 
the claim for service connection for bronchial asthma was 
denied on the merits.

Regardless of the RO's decision to reopen the hearing loss 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).


FINDINGS OF FACT

1.  A June 1968 rating decision denied service connection for 
bronchial asthma, finding that the condition had existed 
prior to service and was not aggravated by service. 

2.  The veteran's petition to reopen his claim for service 
connection for bronchial asthma was received August 10, 2001.  

3.  Evidence received since the June 1968 rating decision 
contains evidence related to an unestablished fact (inservice 
incurrence or aggravation) necessary to substantiate the 
claim, and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The evidence clearly and unmistakably shows that the 
veteran had bronchial asthma, which clearly and unmistakably 
existed prior to service and clearly and unmistakably did not 
permanently increase in severity during service.  


CONCLUSIONS OF LAW

1.  The June 1968 rating decision, denying the claim of 
service connection for bronchial asthma is final.  38 U.S.C. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received, and the 
claim of service connection for bronchial asthma may be 
reopened.  38 U.S.C. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Bronchial asthma clearly and unmistakably preexisted 
service and clearly and unmistakably was not aggravated by 
service; the presumption of soundness at entry is rebutted.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.306 (2006).

4.  Bronchial asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act

With respect to the veteran's petition to reopen and 
underlying claim for service connection for bronchial asthma, 
VA has met all statutory and regulatory notice and duty to 
assist provisions, including those of the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

As to the petition to reopen the claim for service 
connection, reopening has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board may proceed 
to consider the veteran's claim for service connection for 
bronchial asthma.

The Board finds compliance with the VCAA on the claim for 
service connection for bronchial asthma, enabling a decision 
in this case.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2001 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  VA medical records 
have been associated with the file.  The veteran was notified 
of all the evidence relied upon to make a decision in his 
case in his July 2002 rating decision and his December 2004 
Statement of the Case.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. 
June 5, 2006) (as amended Aug. 7, 2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

The Board concludes an examination is not needed in this case 
because there is no unresolved medical question.  As will be 
discussed below, the veteran had no notation of asthma at 
induction to service.  The veteran was seen by physicians at 
the time who gave an opinion that the veteran had bronchial 
asthma which was not aggravated by service.  In his claim, 
the veteran dated his first treatment to 1988, many years 
post service.  In view of the medical evidence which is of 
record the Board finds there is sufficient evidence to decide 
the claim and there are no medical questions that require a 
current VA examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Petition to Reopen a Claim for Service Connection

The veteran brought his initial claim for service connection 
in April 1968.  In June 1968, the RO denied the veteran's 
claim on the grounds that his bronchial asthma had existed 
prior to service and there was no evidence of aggravation of 
the asthma during service.  The veteran did not perfect an 
appeal.  The June 1968 decision is final.  38 U.S.C.A. 
§ 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

The definition of "new and material" evidence is found in 
38 C.F.R. § 3.156.  The current definition is the result of 
an amendment, effective August 29, 2001.  As the veteran's 
claim was received August 10, 2001, the prior definition 
shall apply.  "New and material" evidence is defined as 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the June 1968 denial includes a 
statement from the veteran's mother, K.S., VA treatment 
records and prison treatment records.  The statement from 
K.S. indicates that, while the veteran had shortness of 
breath as a child, he had only required over the counter 
medication for treatment.  She stated that the veteran only 
required prescription medication after his return from 
service.  The treatment records, both VA and prison, indicate 
that the veteran has asthma and document his current 
medications.  One prison record from November 1992 states 
that the veteran's asthma dates back to childhood.  

The Board finds that the evidence submitted since the June 
1968 denial is new and material.  The evidence is new in that 
it was not in existence at the time of the prior denial.  The 
treatment records, VA and prison, are not material in that 
they document the veteran's current asthma diagnosis and date 
the asthma back to childhood.  The record at the time of the 
denial indicated that the veteran had asthma which predated 
service.  The statement by K.S. is material.  The statement 
tends to show that the veteran's pre-existing asthma was 
aggravated by service.  In Hickson v. West, 11 Vet App 
(1998), the Court held that lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.  However, K.S. is competent to state that the 
veteran received greater medication following service than he 
received prior to service.  At this stage, the Board must 
presume the credibility of the evidence.  See Justus, supra.  
As her statement bears directly and substantially on the 
matter at hand, it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
has been received, and the claim for service connection for 
bronchial asthma may be reopened.  The Board will proceed to 
consider the claim for service connection for bronchial 
asthma on the merits.  


Service Connection for Bronchial Asthma

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service shortness of breath.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2006).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 U.S.C. 
§ 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the claimed injury or disease 
pre-existed service and was not aggravated during service, 
the presumption of soundness is rebutted.  Id.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence both that the disease or injury preexisted service 
and was not aggravated during service.  See VAOPGCPREC 3-03 
(July 16, 2003).  

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under § 1111, 
the veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will 
be made if a rating is awarded.  See 38 C.F.R. § 
3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability both pre-existed 
service and was not aggravated by service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."  

At entry to duty in May 1967, the veteran had a physical 
examination.  There is no notation on his physical 
examination report of asthma, wheezing or any breathing or 
other pulmonary problem.  As such, the presumption of 
soundness attaches and the Board will inquire whether clear 
and unmistakable evidence exists to rebut it.  

The evidence regarding the existence of the veteran's asthma 
prior to entry into service consists of his service medical 
records, his mother's statement and his own statements.  The 
veteran's service records indicate that he entered active 
duty on May 4, 1967.  On May 9, 1967, the veteran reported a 
history of asthma.  On May 13th, the veteran had an asthmatic 
attack.  At an emergency sick call the next day, the treating 
doctor found expiratory wheezes and gave an impression of 
bronchial asthma.  On May 15th, the veteran complained of 
shortness of breath on mild exertion.  When he was sent to an 
outpatient clinic, no asthma, rattles or wheezing was found 
at the time.  On May 16th, the veteran again went to the 
clinic, complaining of chest pain and shortness of breath.  
His chest was clear except for inspiratory wheezing.  The 
veteran's chest was also essentially normal on x-ray.  He was 
given a diagnosis of bronchial asthma.  

The veteran was then processed for separation from service.  
The veteran had a Board of Medical Survey (Medical Board) 
physical examination for separation on May 18, 1967.  The 
Medical Board used a standardized form for its evaluation.  
The form provides that the Medical Board is to document their 
findings, in relevant part, as follows:

"Each chronic condition must be indicated as either 
'PR' (previously recorded) or 'Not PR.'...Every condition 
that existed prior to service will be indicated as 
'EPTS.'...For each diagnosis line of duty status must be 
shown in accordance with separate directives, thus: 'LD, 
No, EPTS,' 'LD, No, Misconduct,' 'LD, Yes, EPTS, 
Aggravated by Service,' etc."  (italics in original).

The Medical Board indicated that the veteran was not 
qualified for enlistment due to "Asthma, bronchial. LD, No, 
EPTS. (Not PR)."  According to the instructions provided on 
the Medical Board evaluation form, the diagnosis 
abbreviations stand for "Asthma, bronchial.  Line of Duty, 
No, Existed Prior To Service.  (Not Previously Recorded)."  
The manner in which the Medical Board completed the form 
indicates that it was considered that there was no 
aggravation of the veteran's asthma during service.  The 
findings were based on the medical records, including x-rays, 
the veteran's reported history and the physical examination.  
There is no indication of a lung injury or disease, other 
than asthma, during his short period of service.  The Medical 
Board had all of the relevant evidence for consideration and 
the opportunity to indicate that there was aggravation, which 
they did not do.  In short, aggravation was not shown by 
contemporaneous examination and opinion, which weighs heavily 
against the claim.

The Medical Board's findings are supported by the record and 
may be relied upon to decide this case.  The U.S. Court of 
Appeals for Veterans Claims (Court) did not accept a Medical 
Board finding that a veteran's condition existed prior to 
service and was not aggravated by service in Miller v. West, 
11 Vet. App. 345 (1998).  The Court stated that, "A bare 
conclusion, even one written be a professional, without a 
factual predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness."  Id., at 348.  Here, however, the veteran's 
service records, including his physical examinations, x-rays, 
and brief period of service, form the factual predicate 
necessary to support the opinion.  

The veteran's first claim for service connection was filed in 
April 1968.  In it, the veteran identified one Dr. Brescia as 
treating him for increased asthma symptoms in the year 
following his separation from service.  The RO contacted Dr. 
Brescia, who indicated that he had no record of treating the 
veteran.  The veteran did not identify any other medical 
provider who might have provided evidence.  Thus, the 
veteran's claim of treatment following service is not 
supported by any additional treatment records.

In his May 2001 informal claim and his formal August 2001 
claim for service connection, the veteran identified VA 
treatment for asthma beginning in 1988 and private treatment 
for asthma beginning in 1992.  The VA treatment records do 
not show treatment for asthma going back that far.  However, 
the veteran was briefly incarcerated in 1992 and 1993 and his 
medical records from that time are of record.  In providing 
his medical history for treatment purposes in prison, the 
veteran stated that his asthma dated back to childhood.  
These records show that the veteran was taking daily 
medication for his asthma.  They are silent on the question 
of whether the severity of his asthma was in any way related 
to his period of service.  In short, the first medical 
documentation that the veteran sought medical attention for 
bronchial asthma is dated twenty five years post service and 
makes no mention of medical problems from or since service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service aggravation may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

The Board has also considered of the veteran's and K.S.'s 
statements, however the Board does not find them to be 
persuasive.  The veteran and K.S. have acknowledged that he 
experienced shortness of breath prior to service, and that he 
had treatment for it, albeit with over the counter medicine.  
They further state that his asthma was worsened by service, 
requiring prescription medication.  While the veteran and 
K.S. are competent to report the use of prescription 
medication, these statements are not persuasive standing 
alone as the veteran has not provided any competent medical 
evidence to substantiate his claim of treatment since 
service.  In addition, as noted above, treatment records from 
1992 and 1993 make no reference to service or treatment since 
service.  As a result, the Board finds that both the 
statements of veteran and K.S. have little probative weight. 

In light of the medical findings and opinion that the 
veteran's bronchial asthma preexisted service and was not 
aggravated by service on direct, contemporaneous examination, 
and the first documented post service medical attention 
occurring twenty five years after separation from service 
without any reference to service, the Board finds that there 
is clear and unmistakable evidence that the veteran's 
bronchial asthma both existed prior to service and was not 
aggravated by service.  38 C.F.R. § 3.306 (2006).  

Based on the evidence, the Board finds that there is clear 
and unmistakable evidence of record establishing that the 
veteran's bronchial asthma preexisted service and clear and 
unmistakable evidence that the asthma was not aggravated by 
service; therefore, the Board concludes that bronchial asthma 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Gilbert, 1 Vet. App. 49.  Rather, as the evidence is 
clearly and unmistakably against the claim, it must be 
denied.  




ORDER

As new and material evidence has been received, the claim for 
service connection for bronchial asthma is reopened, and, to 
that extent only, the appeal is granted.

Entitlement to service connection for bronchial asthma is 
denied.




____________________________________________
STEVEN L. COHN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


